DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed on 04/02/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Status of the claims
The amendments received on 01 November, 2022 have been acknowledged and entered. Applicant has amended claims 1-4.  Claims 1-4 are pending.

Responses to Arguments
Applicant’s amendment filed 01 November, 2022 with respect to the rejection of claims 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive. Thus, the rejection under U.S.C. 103 has been withdrawn.  However,  there are new grounds of rejection necessitated by Applicant’s amendments as detailed below. 
Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2014/0366642 A1, hereinafter referred to as “Tanaka”, cited in IDS dated 04/002/2021) further in view of Kippersund et al. (US 2020/0132527 A1, hereinafter referred to as “Kippersund”).
 Regarding claim 1, Tanaka teaches a flowmeter for measuring the flow rate of a fluid (18) (Fig. 4A, 17) comprising: a meter body (112) having a conduit (114) (Fig. 4A, 18) for the fluid (18) (Fig. 4A, 17); two phased-array ultrasonic transducer units (120, 122) (Fig. 4A, 19, 20; Fig. 9A 33; Fig. 6A, 19, 20; para. [0066]: phased array element 33 is used as a member (means) for generating the ultrasonic wave whose traveling direction is not perpendicular to the pipe axis) spaced apart in the longitudinal direction (126) (Fig. 4A, TA) of the conduit (114) (Fig. 4A, 18) and capable of radiating and receiving ultrasonic signals at different angles; and a control and evaluation unit (128) for controlling the phased-array ultrasonic transducer units (120, 122) (Fig. 4A, 19, 20) and evaluating the received ultrasonic signals and 10determining the flow rate using time-of-flight of the ultrasonic signals on the measurement paths (124) (para. [0041]: in FIG. 4A, “dx” represents the travel distance of a fluid 17 in the pipeline 18 in the pipe axis direction (pipe axis travel distance), “F” represents the velocity of the fluid 17, and “Cw” represents the sound velocity of the fluid 17. “θw” represents the incident angle from the fluid to the pipeline 18. In this case, the difference ΔT between the ultrasonic wave propagation time T1 on the upstream side and the ultrasonic wave propagation time T2 on the downstream side is obtained; para. [0042]: the velocity of the fluid 17 can be obtained by calculating the travel distance dx of the fluid 17 in the pipe axis direction and the sound velocity Cw of the fluid 17 by the self-calibration to be described below; paras. [0043]-[0054]), wherein the measurement paths (124) defined by the phased-array ultrasonic transducer units (120, 122) (Fig. 4A, 19, 20) comprise at least two measurement paths (124-0,124-1,124-2,124-3,124-4,124-5) between the two phased-array ultrasonic transducer units (120, 122), depending on the angle of the emitted ultrasonic signals, along which paths 15the ultrasonic signals pass from one of the phased-array ultrasonic transducer units to the other of the ultrasonic transducer units (para. [0057]: FIG. 6B is a diagram illustrating an example of the reception waveform of a plurality of reflection waves each having a different number of times of reflection. As the number of times of reflection increases like one, two, and three times, the voltage amplitude is reduced), wherein at least one of the measurement paths (124-1, 124-2, 124-3, 124- 4, 124-5) has at least one reflection (130) on a conduit wall (116) of the conduit (114), and path sections (124-1a, 124-1b) are defined by the at least one reflection, and (para. [0057]: reflection waves), 20wherein the phased-array ultrasonic transducer units (120, 122) are at an installation angle (                        
                            β
                        
                    ) that is between 200 and 1400  (Fig. 6A exhibits that the ultrasonic transducer units are installation angle (R) that is between 200 and 1400). 


    PNG
    media_image1.png
    517
    1025
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 4A in the teaching of Tanaka)

    PNG
    media_image2.png
    479
    931
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 6A in the teaching of Tanaka)
Tanaka does not specifically teach that the installation angle (                        
                            β
                        
                    ) is an angular span between the two phased-array ultrasonic transducer units (120, 122) with respect to a circumference of the conduit (114).
However, Kippersund teaches that the installation angle (                        
                            β
                        
                    ) is an angular span between the two phased-array ultrasonic transducer units (120, 122) with respect to a circumference of the conduit (114) (para. [0160]: Referring next to FIG. 5, an illustration of where measurements are performed within the volume 260 is shown. In addition to the sets of waveguides 200(1), 200(2), 200(3), there are mounted receiving transducers 300A, 300B, 300C which are also disposed at angles of 120° around the external surface of the conduit 100; para. [0175]: three sets of guided-wave transducers 200 in a 0°, 120° and 240° formation around the pipe 100, as illustrated. The 0°, 120° and 240° formation, corresponding to aforementioned sectors, define radial “circles of construction” for measurement for the apparatus 180, for example when performing spatial tomographic profiling of the volume 260. Optionally, other angles of deployment are employed, for example 0°, 90°, 180°, 170°, or even 0°, 60°, 120°, 180°, 240°, 300°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the installation angle such as is described in Kippersund into Tanaka, in order to provide an improved apparatus for measuring flow, for example for measuring flows of complex mixtures, both in non-turbulent and turbulent conditions (para. [0015]).



    PNG
    media_image3.png
    589
    988
    media_image3.png
    Greyscale

Annotated Figure III (based on Fig. 5 in the teaching of Kippersund)

Regarding claim 2, Tanaka in view of Kippersund teach all the limitation of claim 1.  Tanaka does not specifically teach that the installation angle is between 300 and 500.  
However, Kippersund teaches that the installation angle is between 300 and 500 (para. [0160]: referring next to FIG. 5, an illustration of where measurements are performed within the volume 260 is shown. In addition to the sets of waveguides 200(1), 200(2), 200(3), there are mounted receiving transducers 300A, 300B, 300C which are also disposed at angles of 120° around the external surface of the conduit 100; para. [0175]: three sets of guided-wave transducers 200 in a 0°, 120° and 240° formation around the pipe 100, as illustrated. The 0°, 120° and 240° formation, corresponding to aforementioned sectors, define radial “circles of construction” for measurement for the apparatus 180, for example when performing spatial tomographic profiling of the volume 260. Optionally, other angles of deployment are employed, for example 0°, 90°, 180°, 170°, or even 0°, 60°, 120°, 180°, 240°, 300°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the installation angle between 300 and 500 such as is described in Kippersund into Tanaka, in order to provide an improved apparatus for measuring flow, for example for measuring flows of complex mixtures, both in non-turbulent and turbulent conditions (para. [0015]).
Regarding claim 304, Tanaka in view of Kippersund teach all the limitation of claim 1, in addition, Tanaka teaches that there are no more than five reflections per measurement path (Fig. 6A exhibits three-time reflection wave).

Claim 3, are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kippersund further in view of Papathanasiou et al. (US 2020/0072649 A1, hereinafter referred to as “Papathanasiou”, cited in IDS dated 04/02/2021).
Regarding claim 3, Tanaka in view of Kippersund teaches all the limitation of claim 1.  Tanaka and Kippersund do not specifically teach that for the path sections, r/R is between 0.3 and 0.65, where R is a conduit diameter and r is a shortest distance of a path section to a center.
However, Papathanasiou teaches that the path sections r/R is between 0.3 and 0.65, where R is the conduit diameter and r is the shortest distance of a path section to the center (para. [0060]: FIG. 4.1 sketches three signal path, wherein a first signal path is a direct signal path between a pair of ultrasonic transducers such that said signal path is a first sub path and a last subpath, wherein said signal is skew with said measuring tube axis. A second signal path is also a direct path crossing said measuring tube axis 23. A third signal path comprises a first subpath between a generating transducer and a reflecting element and a second subpath between said second element and a receiving transducer).  
Papathanasiou teaches that a first signal path is a direct signal path between a pair of ultrasonic transducers such that said signal path is a first sub path and a last subpath, wherein said signal is skew with said measuring tube axis. A second signal path is also a direct path crossing said measuring tube axis 23. A third signal path comprises a first subpath between a generating transducer and a reflecting element and a second subpath between said second element and a receiving transducer.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tanaka to use the above features in order to calculate path sections r/R of the flowmeter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the path sections r/R such as is described in Papathanasiou into the system of Tanaka and Kippersund, in order to allow ultrasonic flowmeters to measure a flowspeed or a volume flow of a medium through a measuring pipe (para. [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             

/LEE E RODAK/Primary Examiner, Art Unit 2858